Order entered April 8, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00179-CV

                   IN THE INTEREST OF A.P.N., A CHILD

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-05082

                                      ORDER

      Before the Court is appellant’s April 6, 2020 notice of incomplete record and

motion for extension of time to file brief. Asserting the reporter’s record that has

been filed fails to include the transcript and exhibits of the proceedings held July 8

and 11, 2019, he requests the deadline for filing his brief be extended to thirty days

after the missing record has been filed. We rule as follows.

      We ORDER Francheska Duffey, Official Court Reporter for the 330th

Judicial District Court, to file, no later than April 28, 2020, a supplemental

reporter’s record containing the transcript and exhibits of the proceedings held July
8 and 11, 2019. We further ORDER appellant to file his brief within thirty days

of the filing of the supplemental reporter’s record.

      We DIRECT the Clerk of the Court to send a copy of his order to Ms.

Duffey and the parties.

                                              /s/      ERIN A. NOWELL
                                                       JUSTICE